Title: To George Washington from Edward Hubbard, 17 July 1758
From: Hubbard, Edward
To: Washington, George



Sir
Camp. Rays Town July 17 1758

Capt. Robt Stewart Writes me he shew’d you my letter—wherein I wish’d to be in the Light horse—and tho. he is Engag’d if ’tis left to his Choice—and you will not interfere in it—Give me leave to Accept the Friendship Colonel Bouquet has for me—who told me he wou’d ask it for me of the General—I wait your permission (if it is not promis’d, tho. indeed I’m afraid it is Col. Bouquet will Endeavor to get it for me) therefore as he is kind enough to Interest himself so much in my behalf—permit me Receive this favor. which will give me great pleasure and the more as I shall still Continue under your Command. I am Sir Your very Obedt Humble Servt

Edw. Hubbard

